         Case 1:19-cv-00742-LKG Document 15 Filed 05/22/19 Page 1 of 3




           In the United States Court of Federal Claims
                                               )
 SPACE EXPLORATION                             )
 TECHNOLOGIES CORP.,                           )
                                               )
        Plaintiff,                             )              No. 19-742C
                                               )
 v.                                            )              Filed May 22, 2019
                                               )
 THE UNITED STATES,                            )
                                               )
        Defendant.                             )
                                               )

          SCHEDULING ORDER AND ORDER GRANTING MOTIONS TO
      INTERVENE AND FOR LEAVE TO FILE THE COMPLAINT UNDER SEAL

       On May 22, 2019, the parties participated in an initial telephonic status conference in the
above-captioned post-award bid protest matter. On May 17, 2019, plaintiff, Space Exploration
Technologies Corp. (“SpaceX”) filed a motion for leave to file the complaint under seal (docket
entry no. 5). During the initial telephonic status conference, counsel for the government
represented that the government does not oppose SpaceX’s motion. On May 22, 2019, SpaceX
filed an agreed-upon redacted complaint (docket entry no. 14). And so, the Court GRANTS
SpaceX’s motion for leave to file the complaint under seal.

       On May 21, 2019, Blue Origin, LLC (“Blue Origin”) and United Launch Services, LLC
(“ULS”) filed motions to intervene in this matter (docket entry nos. 9, 11). During the initial
telephonic status conference, counsel for SpaceX and for the government represented that neither
party opposed these motions. And so, the Court GRANTS Blue Origin’s and ULS’s respective
motions to intervene.

       The Court, with the assistance of the parties, hereby adopts the following schedule for the
filing of the administrative record and the briefing of any motions to dismiss and, if warranted,
the parties’ cross-motions for judgment upon the administrative record:

       1. On or before 5:00 p.m. Eastern Time on June 11, 2019, the government shall FILE
           the administrative record in CD-ROM format and provide two copies in paper form to
           chambers. The administrative record shall contain the documents identified in
  Case 1:19-cv-00742-LKG Document 15 Filed 05/22/19 Page 2 of 3



   paragraph 22 of Appendix C of the Rules of the United States Court of Federal
   Claims (“RCFC”).

2. On or before 5:00 p.m. Eastern Time on June 13, 2019, the government, Blue
   Origin, and ULS shall FILE their respective motions to dismiss.

3. On or before 5:00 p.m. Eastern Time on June 28, 2019, SpaceX shall FILE a
   response to the government’s, Blue Origin’s, and ULS’s motions to dismiss.

4. On or before 5:00 p.m. Eastern Time on July 9, 2019, the government, Blue Origin,
   and ULS shall file their respective reply briefs in support of their motions to dismiss.

5. On or before 5:00 p.m. Eastern Time on August 2, 2019, SpaceX shall FILE a
   motion for judgment upon the administrative record, pursuant to RCFC 52.1(c).

6. On or before 5:00 p.m. Eastern Time on August 23, 2019, the government, Blue
   Origin, and ULS shall FILE their respective responses to SpaceX’s motion for
   judgment upon the administrative record, as well as their respective cross-motions for
   judgment upon the administrative record.

7. On or before 5:00 p.m. Eastern Time on September 6, 2019, SpaceX shall FILE a
   response to the government’s, Blue Origin’s, and ULS’s cross-motions for judgment
   upon the administrative record as well as a reply in support of its motion for judgment
   upon the administrative record.

8. On or before 5:00 p.m. Eastern Time on September 18, 2019, the government, Blue
   Origin, and ULS shall FILE their respective reply briefs in support of their cross-
   motions for judgment upon the administrative record.

9. Oral argument, if warranted, shall be held at a time and date to be determined in
   consultation with the parties.

10. The parties shall provide the Court with a courtesy copy of their briefs in non-




                                                                                              2
 Case 1:19-cv-00742-LKG Document 15 Filed 05/22/19 Page 3 of 3



  PDF electronic format (Word) via e-mail to the following address:
  griggsby_chambers@cfc.uscourts.gov.

IT IS SO ORDERED.



                                     s/ Lydia Kay Griggsby
                                     LYDIA KAY GRIGGSBY
                                     Judge




                                                                      3
